 1

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                                 WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 9

10          KIRK RISHOR,                                      CASE NO. C18-708 MJP

11                                 Petitioner,                CASE NO. C11-1492 MJP

12                  v.                                        ORDER RE: BRIEFING
                                                              SCHEDULE
13          WASHINGTON STATE ATTORNEY
            GENERAL,
14
                                   Respondent.
15

16
            The Court is in receipt of Petitioner’s “Rule 60(b)(3)(6)” Motion. Dkt. No. 34.
17
     Respondent State of Washington is hereby ordered to file a response to the motion (not to exceed
18
     12 pages) by no later than August 1, 2019. Petitioner shall file his reply brief (not to exceed 6
19
     pages) by no later than August 15, 2019.
20
            The clerk is ordered to provide copies of this order to Petitioner and to all counsel.
21
            Dated July 11, 2019.
22

23
                                                          A
                                                          Marsha J. Pechman
24                                                        United States Senior District Judge


     CASE NO. C11-1492 MJP - 1
